Pee CUBIAM.
Action for the foreclosure of a mechanic’s lien, and the recovery of the value of lumber and building material sold and delivered to defendants. A trial before the court without a jury resulted in findings of fact and an order for judgment in plaintiff’s favor. Defendants appealed from an order denying their motion for amended findings or a new trial.
The only question presented is whether the evidence supports the findings of the trial court. A careful reading of the record leads to an affirmance. We find sufficient evidence to support the findings that the material for which recovery was demanded was in fact delivered to defendants as alleged in the complaint. A discussion of the evidence is- unncessary.
Order affirmed.